Broyles, C. J.
1. It is within the province of a jury to believe a witness, “no matter what effort may have been made to impeach him, or what testimony has been presented for that purpose, and even though the witness be not corroborated." Solomon v. State, 10 Ga. App. 469 (73 S. E. 623); Ramsey v. Atlanta, 15 Ga. App. 346 (2) (83 S. E. 148); Rice v. Eatonton, 15 Ga. App. 505(4) (83 S. E. 868); Williams v. State, 69 Ga. 11(28); Powell v. State, 101 Ga. 9 (5) (29 S. E. 305, 65 Am. St. R. 277); Huff v. State, 104 Ga. 521(2), 523, 524 (30 S. E. 808). “The whole question of the credibility of witnesses is wisely left to the jury under any and all circumstances, and, though Ananias and Sapphira spoke again, the law would not strike them dead, but would leave their testimony to be weighed and accepted or rejected by the jury." Brown v. State, 10 Ga. App. 50(2), 56 (72 S. E. 537).
2. The accused was convicted of robbing J. B. Powell, by intimidation, of sixteen dollars and a V-8 Ford automobile. Powell testified positively that the defendant and another man jointly “held him up,” and by threats and intimidation robbed him of the money and the car. It is true that the evidence disclosed that *107Powell was a professional “bootlegger” of whisky, and that he lied about where he purchased his automobile; but the jury nevertheless had the right to believe his testimony as to the robbery. Furthermore, he was in part corroborated by another witness, who .apparently was also a bootlegger and of doubtful character, and by two policemen. The verdict was authorized by the evidence, and the court did not err in overruling the motion for new trial based on the general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.